BRIGGS & STRATTON CORPORATION AND SUBSIDIARIES

2009 ANNUAL REPORT ON FORM 10-K

EXHIBIT 10.6(d)

BRIGGS & STRATTON CORPORATION

INCENTIVE COMPENSATION PLAN

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

BRIGGS & STRATTON CORPORATION

INCENTIVE COMPENSATION PLAN

STOCK OPTION AGREEMENT

Optionee:    «Name» No. of Shares:    «Number» Date of Grant:   
August             Expiration Date:    August             Exercise Price:   
$            

BRIGGS & STRATTON CORPORATION (the “Company”), a Wisconsin corporation, hereby
grants to the above-named employee (the “Optionee”) under The Briggs & Stratton
Corporation Incentive Compensation Plan (the “Plan”) a stock option to purchase
from the Company during the period commencing (except as otherwise provided
herein) on August             and ending (except as otherwise provided herein)
on the expiration date set forth above (the “option term”) up to but not
exceeding in the aggregate the number of shares set forth above of the Common
Stock, $0.01 par value, of the Company (“Common Stock”) at the price per share
set forth above, all in accordance with and subject to the following terms and
conditions:

1. No shares subject to this option may be purchased before August             .
On such date and from time to time thereafter, the shares subject to this option
may be purchased during the option term. If the Optionee’s employment is
terminated for any reason prior to August             , then, unless otherwise
determined by (or pursuant to authority granted by) the Compensation Committee
(the “Committee”) of the Board of Directors of the Company, this option shall
not be exercisable.

2. If the effective date of retirement of the Optionee is before August
            , the Optionee may make application (at least one month prior to
retirement) to the Committee for this option to become exercisable on such
effective date. Such application may be denied or granted in whole or in part.

The following additional provisions shall apply with respect to the exercise of
the option following termination of employment: (i) In the event that the
Optionee’s employment shall be terminated by reason of death before the option
is exercisable, the option may thereafter be exercised for a period of one year
from the date of death. (ii) In the event that the Optionee’s employment shall
be terminated by reason of Disability or Retirement, the option shall remain in
effect in accordance with its terms, except that (x) the Committee may
accelerate the date on which the option may first be exercised, (y) if the
Optionee dies within three years of such termination of employment, the
unexercised portion of any remaining option shall be exercisable immediately for
a period of one year from the date of death of the Optionee, and (z) in no event
may any option be exercised more than three years after the date of termination
of employment or the expiration of the



--------------------------------------------------------------------------------

original option term, whichever period is shorter. (iii) In the event that an
Optionee’s employment is terminated for any other reason, no shares may be
purchased after the date of termination of employment; except that the option,
to the extent then exercisable, may be exercised for the balance of the option
term. However, nothing in (i), (ii) or (iii) above shall permit the purchase of
any shares after the expiration date set forth above. The Optionee’s employment
shall be deemed to be terminated when he or she is no longer employed by (i) the
Company, a subsidiary or an affiliate thereof, or (ii) a corporation, or a
parent or subsidiary thereof, substituting a new option for the option granted
by this Agreement (or assuming the option granted by this Agreement) by reason
of a merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation. Leaves of absence shall not constitute
termination of employment.

Notwithstanding anything in the foregoing to the contrary, to the extent
permitted under Section 422 of the Code, if the Optionee’s employment is
terminated by reason of death, Disability or Retirement and the portion of this
option that is otherwise exercisable during the post-termination period as
provided above is greater than the portion that is exercisable as an incentive
stock option during such post-termination period under Section 422, such
post-termination period shall automatically be extended (but not beyond the
original option term) to the extent necessary to permit the Optionee to exercise
this option either as an incentive stock option or, if exercised after the
expiration periods that apply for purposes of Section 422, as a non-qualified
stock option.

3.1. Non-Competition During Employment. The Optionee agrees during his/her
employment with the Company he/she shall not, directly or indirectly, either
individually or as an employee, agent, partner, shareholder, consultant or in
any other capacity, participate in, engage in or have a financial or other
interest in any business which is in competition with the Company or any
successor or assignee of the Company. The ownership of less than 1% of the
outstanding securities of a publicly-traded company or 20% of a private
company’s securities or profits, even though that corporation may be a
competitor of the Company, shall not be deemed financial participation in a
competitor.

3.2. Non-Competition After Employment. The Optionee agrees that, upon voluntary
or involuntary termination of employment with the Company and for a period of
two (2) years thereafter, he/she will not, directly or indirectly, individually
or as an employee, agent, partner, shareholder, consultant, or in any other
capacity, canvass, contact, solicit or accept any of the Company’s customers
with whom the Employee had contact during the two (2) year period preceding
his/her termination for the purpose of providing services, products or business
that are in competition with the services, products or business which the
Company provides to such customers. It is understood and agreed that the fluid
customer list limitation contemplated by the parties closely approximates the
area of the Company’s vulnerability to unfair competition by Optionee and does
not deprive optionee of legitimate competitive opportunities to which he/she is
entitled.

3.3. Impairment of Company’s Relationships. The optionee further agrees that
during the term of his/her employment and for a period of two (2) years
thereafter, he/she



--------------------------------------------------------------------------------

will not interfere with or attempt to impair the relationship between the
Company and any of its employees nor will the Optionee attempt, directly or
indirectly, to solicit, entice, or otherwise induce any other employee to
terminate his/her association with the Company. The term “solicit, entice or
induce” includes, but is not limited to, the following: (a) initiating
communications with an employee of the Company relating to possible employment;
(b) offering bonuses or additional compensation to encourage employees of the
Company to terminate their employment and accept employment with a competitor,
supplier or customer of the Company; (c) referring employees of the Company to
personnel or agents employed or engaged by competitors, suppliers or customers
of the Company; or (d) referring personnel or agents employed or engaged by
competitors, suppliers or customers of the Company to employees of the Company.

3.4. Non-Disclosure of Information.

(a) Confidential Information. As used in this Agreement, “Confidential
Information” shall mean any and all information whether generated by the Company
or by a third party at the Company’s request, disclosed by the Company to
Optionee during the period of the Optionee’s employ with the Company, including,
without limitation, trade secrets, design documents, copyright material,
inventions, technology, processes, marketing data, business strategies,
financial information and records, product information (including, without
limitation, any product designs, specifications, capabilities, drawings,
diagrams, blueprints, models and similar items), customer and prospective
customer lists, supplier and vendor lists, product pricing formulas, software
and similar information, in any form (whether oral, electronic, written, graphic
or other printed form or obtained from access to or observation of the Company’s
facilities or operations). Confidential Information does not include information
or data which is:

(1) at the time of disclosure, or thereafter becomes, available to the general
public by publication or otherwise through (i) no fault or negligence of the
Optionee or (ii) no breach of this Agreement by Optionee;

(2) in the possession of the Optionee prior to disclosure thereof by the Company
as evidenced by written records of the Optionee prepared prior to the date of
disclosure of such information to the Optionee;

(3) independently developed by the Optionee without the benefit of any of the
Confidential Information as evidenced by the written records of the Optionee
prepared to the date of disclosure of such information to the Optionee; or

(4) disclosed to Optionee by a third party having no obligation of
confidentiality to the Company with respect to the information so disclosed.

(b) Trade Secrets. The parties also acknowledge that certain of the Company’s
Confidential Information is a trade secret (“Trade Secret”) as that term is
defined in Sec. 134.90(1)(c) of the Wisconsin Uniform Trade Secrets Act, i.e.
information, including a formula, pattern, compilation, program, device, method,
technique or process, that (i) derives independent economic value, actual or
potential,



--------------------------------------------------------------------------------

from not being generally known to, and not being readily ascertainable by proper
means by other persons who can obtain economic value from its disclosure, and
(ii) is the subject of efforts that are reasonable under the circumstance to
maintain its secrecy.

(c) Disclosure of Confidential Information. Except as required in the
performance of his or her duties of employment, and for a period of two
(2) years following the termination of his or her employment with the Company,
Optionee shall not disclose to a third party or use any of the Company’s
Confidential Information and shall not remove any of the Company’s Confidential
Information in any form or media from the Company’s offices, unless he or she
first obtains the written consent of the Company.

(d) Disclosure of Trade Secrets. Optionee shall never disclose to a third party
or use any of the Company’s Trade Secrets and shall not remove any of the
Company’s Trade Secrets in any form or media from the Company’s offices, unless
he or she first obtains the written consent of the Company. The parties
acknowledge that this obligation has no termination date.

3.5. Waiver of Unintended Effects. It is not the purpose of the Agreement to
preclude Optionee from engaging in employment that is not competitive with the
Company, does not pose a competitive threat to the Company, and does not
interfere with the Company’s protectable business interests. If during the term
of this Agreement Optionee wishes to engage in a business that may involve a
violation of the literal terms of this Agreement but Optionee believes it will
not pose a competitive threat to the Company, Optionee agrees to submit to the
Company in writing a request to engage in this business. Any such request must
specifically refer to this Agreement. The Company agrees that it will respond to
the request with reasonable promptness and that it will not unreasonably
withhold permission to engage in the business specified in the request,
regardless of the terms of this Agreement, if the business sought to be engaged
in is not competitive with that of the Company and does not pose a competitive
threat to the Company. Any such permission granted by the Company must be in
writing, shall extend only to the business specifically identified in Optionee’s
written request, and shall not otherwise constitute a wavier of the Company’s
rights under this Agreement.

3.6. Common Law of Torts and Trade Secrets. The parties agree that nothing in
this Agreement shall be construed to limit or negate the common law of torts or
trade secrets where it provides the Company with broader protection than that
provided herein.

4. If the Committee determines that the Optionee has breached any of the
obligations stated in section 3 of the Agreement, the Optionee shall forfeit any
outstanding option that has not yet been exercised. If the Committee determines
that there has been a material restatement of the Company’s annual report to the
SEC due to negligence or misconduct by one or more persons, the Company may
recover all or any portion of the gain the Optionee realized by exercising an
option within twelve (12) months after the restated Plan Year.



--------------------------------------------------------------------------------

5. Exercise of this option shall occur on the date (the “Date of Exercise”) the
Company receives at its principal executive offices (i) a written notice (the
“Notice of Exercise”) specifying the number of shares to be purchased, and
(ii) payment by certified check, cashier’s check or confirmation of a wire
transfer for the purchase price for such shares. In lieu of such payment by
certified check, cashier’s check or wire transfer, the Optionee may tender to
the Company (i) outstanding shares of Common Stock, having a Fair Market Value,
determined on the Date of Exercise, equal to the purchase price for the number
of shares being purchased, or (ii) a combination of shares of outstanding Common
Stock, as described above, so valued and payment as aforesaid which equals said
purchase price, together, in each case, with payment of any applicable stock
transfer tax. If the Fair Market Value, as so determined, of the shares tendered
to the Company shall exceed the purchase price applicable to the number of
shares being purchased, an appropriate cash adjustment will be made by the
Company for any fractional share remaining. The Company will not deliver shares
of Common Stock being purchased upon any exercise of this option unless it has
received an acceptable form of payment for all applicable withholding taxes or
arrangements satisfactory to the Company for the payment thereof have been made.
Withholding taxes may be paid with outstanding shares of Common Stock (including
Common Stock delivered upon exercise of this option), such Common Stock being
valued at Fair Market Value on Date of Exercise. The Optionee shall have no
rights as a stockholder with respect to any shares covered by this option until
the date of the issuance of a stock certificate for such shares.

6. This option is not transferable by the Optionee otherwise than by will or the
laws of descent and distribution and is exercisable during the Optionee’s
lifetime only by the Optionee or by the guardian or legal representative of the
Optionee.

7. The terms and provisions of this Agreement (including, without limiting the
generality of the foregoing, terms and provisions relating to the option price
and the number and class of shares subject to this option) shall be subject to
appropriate adjustment in the event of any recapitalization, merger,
consolidation, disposition of property or stock, separation, reorganization,
stock dividend, issuance of rights, combination or split-up or exchange of
shares, or the like.

8. Whenever the word “Optionee” is used herein under circumstances such that the
provision should logically be construed to apply to the executors, the
administrators, or the person or persons to whom this option may be transferred
by will or by the laws of descent and distribution, it shall be deemed to
include such person or persons.

9. The terms and provisions of the Plan (a copy of which will be furnished to
the Optionee upon written request to the Briggs & Stratton Corporation, 12301
West Wirth Street, Wauwatosa, Wisconsin 53222) are incorporated herein by
reference. To the extent any provision of this Agreement is inconsistent or in
conflict with any term or provision of the Plan, the Plan shall govern.
Capitalized terms not otherwise defined herein have the meaning set forth in the
Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Incentive Stock Option Agreement has been duly executed
as of August             .

 

  BRIGGS & STRATTON CORPORATION   By  

 

    John S. Shiely     Chairman and     Chief Executive Officer

Date                    

   

 

    «Name»